PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,654,815
Issue Date: 18 Feb 2014-
Application No. 12/630,627
Filing or 371(c) Date: 3 Dec 2009
Attorney Docket No. 6181P515X


:
:	DECISION ON PETITION
:
:
:
:


This is a decision on a renewed petition pursuant to 37 C.F.R. 
§ 1.78(e) filed on June 13, 2022 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to a plurality of nonprovisional applications.  The priority claim has been set forth in a concurrently-filed corrected/updated Application Data Sheet (ADS).  

The renewed petition is GRANTED.

An original petition pursuant to 37 C.F.R. § 1.78(e) was filed on September 30, 2021, along with a certificate of correction.  Office records show the petition fee was charged to Deposit Account number 50-6674 on February 9, 2022 and the fee associated with the filing of a certificate of correction was charged to this same Deposit Account on February 14, 2022.  The original petition pursuant to 37 C.F.R. § 1.78(e) was dismissed via the mailing of a decision on February 18, 2022.

A renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on February 25, 2022 along with an explanation that supports a finding that the entire period of delay was unintentional, and was dismissed via the mailing of a decision on March 14, 2022.

A renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on March 21, 2022 which was dismissed via the mailing of a decision on May 12, 2022.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

To date, requirements (1), (2), and (3) above have each been satisfied.  The required reference, both a certificate of correction and the associated fee, the petition fee, the required statement of unintentional delay, and an explanation that supports a finding that the extended period of delay was unintentional have been received.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s).  See MPEP § 211.05 for more information regarding entitlement to domestic benefit.  

The Certificates of Correction Branch will be notified of this decision so that the requested Certificate of Correction can be issued.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Any questions concerning the issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (703) 756-1814.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt